                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

NORBERT M. PAYTON,                             No. 2:21-cv-0269 KJN P

                Plaintiff,
        v.

R. OLMSTEAD, et al.,
                                               ORDER & WRIT OF HABEAS CORPUS
                Defendants.                    AD TESTIFICANDUM
                                           /

Norbert M. Payton, CDCR # F-32144, a necessary and material witness in a settlement
conference in this case on July 27, 2021, is confined in High Desert State Prison (HDSP), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Tuesday, July 27, 2021, at 9:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at High Desert State Prison at (530) 251-5031 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Jonathan Anderson, Courtroom Deputy, at janderson@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, HDSP, P. O. Box 750, Susanville, California 96127:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 8, 2021
Payt0269.841Z
